Motion Granted, Appeal Dismissed and Memorandum
Opinion filed October 7, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00741-CR
____________
 
TIMOTHY CLIFFORD YERROW, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 351st District Court
Harris County, Texas
Trial Court Cause No. 1131885
 

 
MEMORANDUM
OPINION
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because
this court has not issued an opinion, we grant appellant’s request.
Accordingly, we order the appeal dismissed. We direct the
Clerk of the court to issue the mandate of the court immediately.
PER CURIAM
Panel
consists of Justices Seymore, Boyce, and Christopher.
Do not
publish — Tex. R. App. P.
47.2(b).